Citation Nr: 0919446	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-16 373	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to June 
1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from March and May 2004 rating actions that denied a T/R.

By decision of August 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In a statement which was received in March 2009, the Veteran 
claimed entitlement to benefits under the provisions of 
38 C.F.R. § 4.30 (2008) following surgery for his service-
connected right knee disability.  This matter has not been 
adjudicated by the RO and is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all development action needed to 
fairly adjudicate the T/R claim on appeal has not been 
accomplished.  

Received in March 2009 was a statement from the Veteran 
wherein he claimed service connection for bilateral shoulder 
disabilities and bilateral carpal tunnel syndrome as 
secondary to his service-connected bilateral knee 
disabilities.  Received in May 2009 was a statement from the 
Veteran wherein he claimed service connection for bilateral 
hip disabilities as secondary to his service-connected 
bilateral knee disabilities.  

Inasmuch as a T/R is based on consideration of all of a 
veteran's service-connected disabilities, the Board finds 
that the veteran's claims for service connection for 
additional disabilities are inextricably-intertwined with the 
pending T/R claim, and must be adjudicated by the RO prior to 
an appellate decision on the T/R issue on appeal.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should adjudicate the 
veteran's new claims for service 
connection for bilateral shoulder and hip 
disabilities and bilateral carpal tunnel 
syndrome as secondary to his service-
connected bilateral knee disabilities.

2.  Thereafter, the RO should 
readjudicate the T/R claim based on 
consideration of all of the veteran's 
service-connected disabilities in light 
of all pertinent evidence and legal 
authority, to include consideration of 
the provisions of 38 C.F.R. § 4.16(a) 
(2008) that, for the purpose of 
considering whether at least 1 disability 
is ratable at 40% disabling or more, 
disabilities of 1 or both upper or lower 
extremities, including the bilateral 
factor, and disabilities resulting from 
common etiology will be considered as 1 
disability; and 38 C.F.R. § 4.16(b) with 
respect to the propriety of referral for 
extraschedular rating.   

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims 


(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

